DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed 02/09/2022 has been considered.
Response to Arguments
Applicant’s arguments, see Remarks pg. 10-11, filed 06/01/2022, with respect to the rejection(s) of claim(s) 1, 23, and 44 under non-statutory double patenting have been fully considered and are persuasive in view of the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Thornton et al. (US 2017/0021174) and Koya (US 2019/0125227). See rejection below.
Applicant’s arguments, see Remarks pg. 11-14, with respect to the rejection(s) of claim(s) 1, 6-8, 10, 12-13, 15, 19, 37-38, 40, 48, and 73 under 35 USC 112(b) have been fully considered and are persuasive in view of the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 35 USC 112(b) is made in view of the amendments to the claims. See rejections below.
Applicant’s arguments, see Remarks pg. 14-17, with respect to the prior art rejections have been fully considered and are persuasive in view of the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Thornton (US 2017/0021174) and Wei (US 2013/0110194). See rejections below.
Claim Objections
Claim 38 is objected to because of the following informalities: unnecessary wording. The claim currently recites “The method of any one of claim 36” and should be amended to recite “The method of claim 36”.
Claim 74 is objected to because of the following informalities: unnecessary wording and typo. The claim currently recites “the each of the plurality of electrodes” in line 4 and should be amended to recite “each of the plurality of electrodes”. Also, the claim recites “a second distal and” in line 7 and should be amended to recite “a second distal end”.
  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 23, and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,974,955 (reference patent) in view of Thornton et al. (US 2017/0021174) (hereinafter Thornton), further in view of Wei et al. (US 2013/0110194) (hereinafter Wei).
Regarding claims 1, 23, and 44, claim 1 of the reference patent discloses a system and method for treating a patient with impaired glucose regulation (Preamble), the system comprising: at least two electrodes, wherein the at least two electrodes include a first electrode and a second electrode operably connected to an implantable pulse generator, wherein at least one of the at least two electrodes is adapted to be placed on a first target nerve or organ (lines 65-2); the implantable pulse generator comprising a power module and a programmable therapy delivery module, wherein the programmable therapy delivery module is configured to deliver at least one therapy program comprising a first electrical signal treatment applied to the first target nerve or organ, wherein the electrical signal has a frequency selected to initiate activity on the first target nerve or organ (lines 3-11); and an external component comprising a communication system and a programmable storage and communication module, wherein programmable storage and communication module is configured to store the at least one therapy program and to communicate the at least one therapy program to the implantable pulse generator (Lines 22-27) and wherein the activity is an electrical stimulation or an electrical block (Lines 10 and 20 describe upregulation and downregulation of nerve activity via frequency selection of applied electric signal), wherein the programmable therapy delivery module is configured to deliver a second therapy program comprising a second electrical signal treatment applied to a second target nerve or organ, and wherein the second electrical signal has a frequency selected to upregulate or down- regulate activity on the second target nerve or organ (Lines 15-21), 
Claim 1 of the reference patent does not disclose the first electrode is operably connected to a first distal end of a first lead assembly, wherein an implantable pulse generator is operably connected to a second distal end of the first lead assembly, wherein the second electrode is operably connected to a first distal end of a second lead assembly, wherein the implantable pulse generator is operably connected to a second distal end of the second lead assembly, and wherein the frequency is selected to either up-regulate or down-regulate activity on the second target nerve or organ based on opposing the activity initiated on the first target nerve or organ.
Thornton, however, teaches methods and systems for glucose regulation (Abstract) wherein a first electrode is operably connected to a first distal end of a first lead assembly (Fig. 3, electrode 212 is connected to distal end of lead 106), wherein an implantable pulse generator is operably connected to a second distal end of the first lead assembly (Fig. 3, IPG 104 is operably connected to other end of lead 106), wherein the second electrode is operably connected to a first distal end of a second lead assembly (Fig. 3, electrode 212a is connected to distal end of lead 106a), wherein the implantable pulse generator is operably connected to a second distal end of the second lead assembly (Fig. 3, IPG 104 is operably connected to other end of lead 106a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify claim 1 of the reference patent such that the first electrode is operably connected to a first distal end of a first lead assembly, wherein an implantable pulse generator is operably connected to a second distal end of the first lead assembly, wherein the second electrode is operably connected to a first distal end of a second lead assembly, wherein the implantable pulse generator is operably connected to a second distal end of the second lead assembly. Making this modification would be useful for providing treatment for conditions such as diabetes or prediabetes (Para. 50).
Furthermore, Wei teaches combined high and low frequency stimulation therapy (Abstract) wherein a first stimulation therapy includes a high frequency therapy defined by a first frequency, and a second stimulation therapy includes a second frequency that is less than the first frequency (Para. 5; i.e., the second frequency is selected based on opposing first frequency). Wei further teaches that the frequency of the first electrical stimulation may be selected to substantially block overactive pathological nerve activity, and the frequency of the first and second therapies may be selected such that the combination of the first and second therapies modulates the nerve activity to mimic non-pathological activity (Para. 4). Finally, Wei suggests that the low frequency stimulation may be between 1 Hz and 200 Hz (Para. 55, 2nd sentence), and Thornton discloses that this frequency range results in upregulation of activity on the nerve (Para. 96, last sentence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify claim 1 of the reference patent such that the frequency is selected to upregulate activity based on the opposing activity initiated on the first target nerve or organ. Making this modification would be useful for providing stimulation therapy which can be used to modulate nerve activity to mimic non-pathological behavior as well as treat or manage patient disorder characterized by overactive nerve activity (Para. 4, last 2 sentences).
Claim 74 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,974,955 (reference patent) in view of Thornton, in view of Wei, further in view of Koya et al. (US 2019/0125227) (hereinafter Koya). 
Regarding claim 74, claim 1 of the reference patent discloses a method of improving glycemic control of a subject (Preamble), the method comprising: placing, on a first target nerve or organ, a first electrode of a plurality of electrodes, wherein the plurality of electrodes comprises at least two electrodes, wherein the first electrode of a plurality of electrodes is adapted to be placed on the first target nerve or organ (lines 65-2), wherein the implantable pulse generator comprises a power module and a programmable therapy delivery module, wherein the programmable therapy delivery module is configured to deliver at least one therapy program comprising a first electrical signal treatment applied to the first target nerve or organ, wherein the first electrical signal has a frequency selected to initiate activity on the first target nerve or organ, wherein the activity comprises a neural stimulation or a neural block (lines 3-11; lines 10 and 20 describe upregulation and downregulation of nerve activity via frequency selection of applied electric signal); receiving, at the implantable pulse generator, the at least one therapy program via a communication system of an external component, wherein the external component comprises the communication system and a programmable storage and communication module, wherein the programmable storage and communication module is configured to store the at least one therapy program (Lines 22-27); applying the first electrical signal treatment to the first target nerve or organ of the subject having impaired glucose regulation, wherein the first electrical signal treatment is applied continuously followed by an off time of a plurality of off times during which the first electrical signal is not applied to the first target nerve or organ (lines 5-14); and applying a second electrical signal treatment to a second target nerve or organ of the subject having impaired glucose regulation, wherein the second electrical signal treatment has a frequency selected to upregulate or down-regulate activity on the second target nerve or organ (lines 15-21).
Claim 1 of the reference patent does not disclose wherein the each of the plurality of electrodes are individually operably connected to an implantable pulse generator by one of a plurality of lead assemblies, each one of the plurality of lead assemblies connecting at a first distal end to one of the plurality of electrodes and at a second distal and to the implantable pulse generator; wherein the plurality of off times are applied multiple times per day when blood glucose levels are detected between 80 mg/dL and 110 mg/dL; wherein the frequency is selected to either upregulate or down-regulate activity on the second target nerve or organ based on opposing the activity initiated on the first target nerve or organ.
Thornton, however, teaches methods and systems for glucose regulation (Abstract) wherein a first electrode is operably connected to a first distal end of a first lead assembly (Fig. 3, electrode 212 is connected to distal end of lead 106), wherein an implantable pulse generator is operably connected to a second distal end of the first lead assembly (Fig. 3, IPG 104 is operably connected to other end of lead 106), wherein the second electrode is operably connected to a first distal end of a second lead assembly (Fig. 3, electrode 212a is connected to distal end of lead 106a), wherein the implantable pulse generator is operably connected to a second distal end of the second lead assembly (Fig. 3, IPG 104 is operably connected to other end of lead 106a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify claim 1 of the reference patent such that the first electrode is operably connected to a first distal end of a first lead assembly, wherein an implantable pulse generator is operably connected to a second distal end of the first lead assembly, wherein the second electrode is operably connected to a first distal end of a second lead assembly, wherein the implantable pulse generator is operably connected to a second distal end of the second lead assembly. Making this modification would be useful for providing treatment for conditions such as diabetes or prediabetes (Para. 50).
Furthermore, Wei teaches combined high and low frequency stimulation therapy (Abstract) wherein a first stimulation therapy includes a high frequency therapy defined by a first frequency, and a second stimulation therapy includes a second frequency that is less than the first frequency (Para. 5; i.e., the second frequency is selected based on opposing first frequency). Wei further teaches that the frequency of the first electrical stimulation may be selected to substantially block overactive pathological nerve activity, and the frequency of the first and second therapies may be selected such that the combination of the first and second therapies modulates the nerve activity to mimic non-pathological activity (Para. 4). Finally, Wei suggests that the low frequency stimulation may be between 1 Hz and 200 Hz (Para. 55, 2nd sentence), and Thornton discloses that this frequency range results in upregulation of activity on the nerve (Para. 96, last sentence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify claim 1 of the reference patent such that the frequency is selected to upregulate activity based on the opposing activity initiated on the first target nerve or organ. Making this modification would be useful for providing stimulation therapy which can be used to modulate nerve activity to mimic non-pathological behavior as well as treat or manage patient disorder characterized by overactive nerve activity (Para. 4, last 2 sentences).
Finally, Koya teaches a system and method for providing glucose control therapy (Abstract) wherein sensed glucose levels are used as therapy input (Para. 89, 5th sentence). Koya further teaches that a range of glucose levels between a low glucose threshold and a high glucose threshold may be acceptable (Para. 89, 7th sentence). Examples of low glucose thresholds may be within a range between 50 and 100 mg/dL (Para. 89, 8th sentence) and the system may deactivate a neuromodulation therapy when the glucose level crosses a lower threshold (Para. 86, 5th sentence). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify claim 1 of the reference patent such that the off times are applied when blood glucose levels are between 80 mg/dL and 110 mg/dL, in this case between 80 and 100 mg/dL as taught by Koya above. Making this modification would be useful for providing further methods for transforming uncontrolled glucose levels into controlled glucose levels (Para. 86, first sentence).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-8, 10, 15, 19, 23, 26, 36-38, 40, 48, and 73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “at least one therapy program”, see ll. 16 and 21-22. Although Applicant discloses “at least one therapy program” in these lines, there is then disclosure of “a second therapy program” in the second to last paragraph. As such, it is unclear whether the scope of the claims is limited to “at least one therapy program” or multiple therapy programs. For examination purposes, “at least one therapy program” has been interpreted as “a first therapy program” as in claim 44.
As a result of dependence on claim 1, subsequent dependent claims 6-8, 10, 15, and 19 are also rejected as indefinite.
Regarding claims 6-7, the claims recite “an organ” and “a nerve” respectively. It is unclear whether these limitations refer to the “first target nerve or organ” or “second target nerve or organ” disclosed in claim 1. For examination purposes, these limitations have been interpreted as “the first or second target organ” and “the first or second target nerve” respectively.
Regarding claim 8, the claim recites “the electrical signal”. It is unclear whether this limitation refers to the “first electrical signal” or “second electrical signal” disclosed in claim 1. For examination purposes, this limitation has been interpreted as “the first or second electrical signal”.
Regarding claim 10, the claim recites “the at least one therapy program”. This limitation is indefinite for the same reasons set forth in the rejection of claim 1 above. For examination purposes, this limitation has been interpreted as “the first or second therapy program”. 
Also regarding claim 10, the claim recites “the target nerve or organ”. This limitation is indefinite for the same reasons set forth in the rejection of claims 6-7 above. For examination purposes, this limitation has been interpreted as “the first or second target nerve or organ”.
Regarding claim 19, the claim recites “the signal”. It is unclear whether this limitation refers to the “first electrical signal” or “second electrical signal” disclosed in claim 1. For examination purposes, this limitation has been interpreted as “the first or second electrical signal”.
Regarding claim 23, the claim recites “a first electrical signal” and “a first target nerve or organ”. Seeing that this claim references using the system of claim 1, it is unclear if these limitations refers to the “first electrical signal” and “first target nerve or organ” disclosed in claim 1 or other, undisclosed first electrical signal and first target nerve or organ. For examination purposes, these limitation have been interpreted as “the first electrical signal” and “the first target nerve or organ”.
As a result of dependence on claim 23, subsequent dependent claims 26, 36-38, and 40 are also rejected as indefinite. 
Regarding claim 36, the claim recites “a second electrical signal” and “a second target nerve or organ”. Seeing that this claim references using the system of claim 1 via dependence on claim 23, it is unclear if these limitations refers to the “second electrical signal” and “second target nerve or organ” disclosed in claim 1 or other, undisclosed second electrical signal and second target nerve or organ. For examination purposes, these limitation have been interpreted as “the second electrical signal” and “the second target nerve or organ”.
Regarding claim 48, the claim recites “the dorsal vagus nerve”, “the celiac nerve”, “the ventral vagus nerve”, and “the hepatic nerve”. As set forth in the non-final rejection mailed 01/06/2022, pg. 6, para. 18-19, these limitations lack antecedent basis in the claims. For examination purposes, these limitations have been interpreted as “a dorsal vagus nerve”, “a celiac nerve”, “a ventral vagus nerve”, “a hepatic nerve”.
Regarding claim 73, the claim recites “the electrical signal”. It is unclear whether this limitation refers to the “first electrical signal” or “second electrical signal” disclosed in claim 1. For examination purposes, this limitation has been interpreted as “the first or second electrical signal”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6-8, 10, 15, 19, 23, 36-38, 40, 44, 46-49, and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Thornton in view of Wei.
Regarding claims 1 and 44, Thornton discloses a system for treating a patient with impaired glucose regulation and method of making this system (Abstract), the system comprising: at least two electrodes, wherein the at least two electrodes include a first electrode and a second electrode, wherein the first electrode is operably connected to a first distal end of a first lead assembly, wherein an implantable pulse generator is operably connected to a second distal end of the first lead assembly, wherein the second electrode is operably connected to a first distal end of a second lead assembly, wherein the implantable pulse generator is operably connected to a second distal end of the second lead assembly (Fig. 3, electrodes 212, 212a coupled to pulse generator 104 via leads 106, 106a, all of which are implanted beneath skin layer 103), wherein at least one of the at least two electrodes is adapted to be placed on a first target nerve or organ (Fig. 3, electrodes 212, 212a are positioned on anterior/posterior vagus nerves AVN/PVN); the implantable pulse generator comprising a power module and a programmable therapy delivery module, wherein the programmable therapy delivery module is configured to deliver at least one therapy program comprising a first electrical signal treatment applied to the first target nerve or organ, wherein the first electrical signal has a frequency selected to initiate activity on the first target nerve or organ; and an external component comprising a communication system and a programmable storage and communication module, wherein programmable storage and communication module is configured to store the at least one therapy program and to communicate the at least one therapy program to the implantable pulse generator (Para. 15; Claim 19) and wherein the activity is an electrical stimulation or an electrical block (Para. 36 describes applications of electrical neural blocks and stimulation), wherein the programmable therapy delivery module is configured to deliver a second therapy program comprising a second electrical signal treatment applied to a second target nerve or organ, and wherein the second electrical signal has a frequency selected to upregulate or down- regulate activity on the second target nerve or organ (Claim 19).
Thornton does not disclose that the frequency is selected to either upregulate or down-regulate activity based on the opposing activity initiated on the first target nerve or organ.
Wei, however, teaches combined high and low frequency stimulation therapy (Abstract) wherein a first stimulation therapy includes a high frequency therapy defined by a first frequency, and a second stimulation therapy includes a second frequency that is less than the first frequency (Para. 5; i.e., the second frequency is selected based on opposing first frequency). Wei further teaches that the frequency of the first electrical stimulation may be selected to substantially block overactive pathological nerve activity, and the frequency of the first and second therapies may be selected such that the combination of the first and second therapies modulates the nerve activity to mimic non-pathological activity (Para. 4). Finally, Wei suggests that the low frequency stimulation may be between 1 Hz and 200 Hz (Para. 55, 2nd sentence), and Thornton discloses that this frequency range results in upregulation of activity on the nerve (Para. 96, last sentence).
Taking the teachings together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Thornton such that the frequency is selected to upregulate activity based on the opposing activity initiated on the first target nerve or organ. Making this modification would be useful for providing stimulation therapy which can be used to modulate nerve activity to mimic non-pathological behavior as well as treat or manage patient disorder characterized by overactive nerve activity (Para. 4, last 2 sentences).
Regarding claim 6, Thornton discloses that the at least one electrode is adapted to be placed on an organ selected from the spleen, stomach, duodenum, pancreas, liver and ileum (Para. 131, 3rd sentence).
Regarding claim 7, Thornton discloses that the at least one electrode is adapted to be placed at a target nerve selected from a vagus nerve, a splanchnic nerve, a hepatic branch of the vagus nerve, a celiac branch of the vagus nerve and combinations thereof (Fig. 19 depicts electrodes 212, 212a on vagus nerves; Para. 19, 52).
Regarding claim 8, Thornton discloses that the programmable therapy delivery module is configured to deliver an electrical signal having a frequency of at least 200 Hz (Para. 96, 3rd sentence).
Regarding claim 10, Thornton discloses that the programmable storage and communication module is configured to deliver the at least one therapy program to the implantable pulse generator (see rejection of claim 1 above), wherein the at least one program comprises an electrical signal treatment applied intermittently multiple times in a day and over multiple days, wherein the electrical signal has a frequency selected to downregulate activity on the target nerve and has an on time and an off time (Para. 13, 96), wherein the off time is selected to allow at least a partial recovery of the activity of the target nerve or organ (Para. 13, 2nd to last sentence).
Regarding claim 15, Thornton discloses a sensor operably connected to the implantable pulse generator, wherein the sensor detects an increase or decrease of blood glucose from a threshold level (Para. 89; Claim 32).
Regarding claim 19, Thornton discloses that the signal has a frequency of 0.01 and less than 200 Hz (Para. 96, last sentence).
Regarding claim 23, Thornton discloses a method of improving glycemic control of a subject, the method comprising: applying a first electrical signal to a first target nerve or organ of the subject having impaired glucose regulation using the system of claim 1, wherein the first electrical signal initiates a neural stimulation or a neural block (see rejection of claim 1 above).
Regarding claim 36, Thornton discloses applying a second electrical signal to a second target nerve or organ (Para. 15, last sentence).
Regarding claim 37, Thornton discloses that the first electrical signal downregulates the nerve activity and the second electrical signal upregulates the nerve activity (Para. 37; Para. 62, sentences 2-4), and wherein the downregulating and upregulating signals are applied at the same time or at different times (Para. 62, second to last sentence).
Regarding claim 38, Thornton discloses that the second target nerve or organ is a splanchnic nerve, a celiac branch of a vagus nerve (Para. 52, 3rd sentence; Para. 134, last sentence), or pancreas (Para. 131).
Regarding claim 40, Thornton discloses administering an agent that improves glucose control, wherein the agent increases an amount of insulin and/or increases a sensitivity of cells to insulin (Para. 12, sentences 4-5).
Regarding claim 46, Thornton discloses connecting a sensor to the implantable pulse generator (Claim 31).
Regarding claim 47, Thornton discloses configuring the programmable therapy delivery module of the implantable pulse generator to deliver the second therapy program upon a signal from the sensor (Para. 62, last sentence; Claim 33).
Regarding claim 48, Thornton discloses the first electrode is adapted to be placed on a hepatic branch of the vagus nerve and the second electrode is adapted to be placed on the celiac branch of the vagus nerve (Para. 38, first two sentences).
Regarding claim 49, Thornton discloses the electrical signal has a frequency selected to downregulate activity on the target nerve and has an off time, wherein the off time is selected to allow at least a partial recovery of the activity of the target nerve (Para. 13, 2nd sentence).
Regarding claim 73, Thornton disclose that upon detecting a change in blood glucose from a predetermined threshold level the sensor will communicate to the pulse generator to turn on or alter the frequency of the electrical signal to treat hyperglycemia or hypoglycemia (Para. 89; Para. 142, last sentence).
Claims 26 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Thornton in view of Wei, further in view of Koya.
Regarding claim 26, Thornton discloses that the first electrical signal is applied continuously (Claim 27) followed by an off time during which the first electrical signal is not applied to the nerve, wherein the off times are applied multiple times per day (Para. 96). Thornton does not disclose that the off times are applied when blood glucose levels are between 80 mg/dL and 110 mg/dL. 
Koya, however, teaches a system and method for providing glucose control therapy (Abstract) wherein sensed glucose levels are used as therapy input (Para. 89, 5th sentence). Koya further teaches that a range of glucose levels between a low glucose threshold and a high glucose threshold may be acceptable (Para. 89, 7th sentence). Examples of low glucose thresholds may be within a range between 50 and 100 mg/dL (Para. 89, 8th sentence) and the system may deactivate a neuromodulation therapy when the glucose level crosses a lower threshold (Para. 86, 5th sentence). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Thornton such that the off times are applied when blood glucose levels are between 80 mg/dL and 110 mg/dL, in this case between 80 and 100 mg/dL as taught by Koya above. Making this modification would be useful for providing further methods for transforming uncontrolled glucose levels into controlled glucose levels (Para. 86, first sentence).
Regarding claim 74, Thornton discloses a method of improving glycemic control of a subject (Preamble), the method comprising: placing, on a first target nerve or organ, a first electrode of a plurality of electrodes, wherein each of the plurality of electrodes are individually operably connected to an implantable pulse generator by one of a plurality of lead assemblies, each one of the plurality of lead assemblies connecting at a first distal end to one of the plurality of electrodes and at second distal end to the implantable pulse generator, wherein the plurality of electrodes comprises at least two electrodes, wherein the first electrode of a plurality of electrodes is adapted to be placed on the first target nerve or organ (Fig. 3, electrodes 212, 212a coupled to vagal nerves AVN, PVN and pulse generator 104 via leads 106, 106a, all of which are implanted beneath skin layer 103), wherein the implantable pulse generator comprises a power module and a programmable therapy delivery module, wherein the programmable therapy delivery module is configured to deliver at least one therapy program comprising a first electrical signal treatment applied to the first target nerve or organ, wherein the first electrical signal has a frequency selected to initiate activity on the first target nerve or organ, wherein the activity comprises a neural stimulation or a neural block (Para. 15; Claim 19; Para. 36 describes applications of electrical neural blocks and stimulation); receiving, at the implantable pulse generator, the at least one therapy program via a communication system of an external component, wherein the external component comprises the communication system and a programmable storage and communication module, wherein the programmable storage and communication module is configured to store the at least one therapy program (Para. 15; Claim 19); applying the first electrical signal treatment to the first target nerve or organ of the subject having impaired glucose regulation, wherein the first electrical signal treatment is applied continuously followed by an off time of a plurality of off times during which the first electrical signal is not applied to the first target nerve or organ; and applying a second electrical signal treatment to a second target nerve or organ of the subject having impaired glucose regulation, wherein the second electrical signal treatment has a frequency selected to upregulate or down-regulate activity on the second target nerve or organ (Claim 19).
Thornton does not disclose wherein the plurality of off times are applied multiple times per day when blood glucose levels are detected between 80 mg/dL and 110 mg/dL; wherein the frequency is selected to either upregulate or down-regulate activity on the second target nerve or organ based on opposing the activity initiated on the first target nerve or organ.
Wei, however, teaches combined high and low frequency stimulation therapy (Abstract) wherein a first stimulation therapy includes a high frequency therapy defined by a first frequency, and a second stimulation therapy includes a second frequency that is less than the first frequency (Para. 5; i.e., the second frequency is selected based on opposing first frequency). Wei further teaches that the frequency of the first electrical stimulation may be selected to substantially block overactive pathological nerve activity, and the frequency of the first and second therapies may be selected such that the combination of the first and second therapies modulates the nerve activity to mimic non-pathological activity (Para. 4). Finally, Wei suggests that the low frequency stimulation may be between 1 Hz and 200 Hz (Para. 55, 2nd sentence), and Thornton discloses that this frequency range results in upregulation of activity on the nerve (Para. 96, last sentence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Thornton such that the frequency is selected to upregulate activity based on the opposing activity initiated on the first target nerve or organ. Making this modification would be useful for providing stimulation therapy which can be used to modulate nerve activity to mimic non-pathological behavior as well as treat or manage patient disorder characterized by overactive nerve activity (Para. 4, last 2 sentences).
Furthermore, Koya teaches a system and method for providing glucose control therapy (Abstract) wherein sensed glucose levels are used as therapy input (Para. 89, 5th sentence). Koya further teaches that a range of glucose levels between a low glucose threshold and a high glucose threshold may be acceptable (Para. 89, 7th sentence). Examples of low glucose thresholds may be within a range between 50 and 100 mg/dL (Para. 89, 8th sentence) and the system may deactivate a neuromodulation therapy when the glucose level crosses a lower threshold (Para. 86, 5th sentence). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Thornton such that the off times are applied when blood glucose levels are between 80 mg/dL and 110 mg/dL, in this case between 80 and 100 mg/dL as taught by Koya above. Making this modification would be useful for providing further methods for transforming uncontrolled glucose levels into controlled glucose levels (Para. 86, first sentence).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tweden et al. (US 2011/0307023) discloses neural modulation devices and methods (Abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792